Title: To Benjamin Franklin from the Comte d’Estaing, [after 21 December 1776 and before 27 February 1777
From: Estaing, Charles-Henri, comte d’
To: Franklin, Benjamin


[After December 21, 1776, and before February 27, 1777]
Mr. le Comte destaing est venut pour avoire l’honneur de voire Mr. franklin et luy demandere sy y pouras avoire un Momant deudiance [d’audience] demain sur les 9 h. edemie 10 h. du matin.
 
Addressed: A Monsieur / Monsieur franklin Docteur, ancien membre / Du Congrés Général Des états unis de / L’amerique, en son hotel / A Paris.
